Citation Nr: 0102294	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-04 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for back disability, to 
include arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In a decision dated in January 1999, the Board 
denied entitlement to service connection back disability, to 
include arthritis.  In the same decision, the Board also 
denied entitlement to service connection for bilateral knee 
disability and pelvic disability.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a joint motion for remand and for a stay of 
proceedings, the parties noted that the veteran did not wish 
to pursue the issues of entitlement to service connection for 
bilateral knee disability and pelvic disability and moved 
that the Court consider those issues withdrawn.  In an order 
dated in February 2000, the Court vacated that part of the 
Board's decision that denied service connection for back 
disability, to include arthritis, and remanded the matter to 
the Board.  The Court dismissed the appeal as to the 
remaining issues.  


REMAND

The veteran contends that his current back disability, to 
include arthritis, is the result of injury in service.  The 
Court has remanded the case for an orthopedic examination.  
The physician is to review the evidence in the claims file 
and provide an opinion as to the etiology of the veteran's 
current back disorder.  

Review of the record indicates that other additional 
development would facilitate the Board's decision regarding 
the veteran's back disability.  Service medical records show 
that the veteran was hospitalized for two days in February 
1968.  While riding in a buddy seat of a dozer, the veteran 
reportedly received contusions of both thighs after a small 
tree fell across the dozer blade and struck him on the chest 
and thighs.  The claims file includes a February 26, 1968, 
entry in chronological records of medical care indicating the 
veteran would be admitted to the hospital, and a clinical 
record cover sheet shows that the veteran was hospitalized on 
that date at the U.S. Army Hospital, Fort Stewart, Georgia, 
and was discharged to duty on February 28, 1968.  There is, 
however, no indication that any attempt has been made to 
obtain the actual hospital clinical records, and this should 
be done.  

The Board notes that in an authorization to release medical 
information dated in April 1997, the veteran indicated that 
he had received treatment for his claimed disabilities by Dr. 
Sanders, at the Williamsburg Clinic and by Dr. Raymond Ohler.  
At the December 1997 hearing at the RO, the veteran testified 
that Dr. Sanders treated his back condition shortly after 
service discharge, and in statements received in May 1997, 
sisters of the veteran and his mother reported that the 
veteran received treatment while he was home on convalescent 
leave following the injury as well as after service.  The 
veteran testified that Dr. Sanders was not available because 
he passed away 15 or 20 years ago.  In addition, the veteran 
testified that he started seeing a "Doc Older" in 
approximately 1973, after Dr. Sanders passed away.  The 
veteran testified that he went to Dr. Older three or four 
times.  He said Dr. Older no longer practiced in the same 
place and he did not know whether Dr. Older was still 
available.  

The Board observes that no attempt has been made to obtain 
medical records that may be available relative to the 
veteran's treatment at the Williamsburg Clinic or by Dr. 
Ohler.  The RO should attempt to ascertain whether such 
records exist and can be obtained.  In this regard, the RO 
should request that the veteran provide any additional 
information he may have pertaining to the disposition of Dr. 
Saunders' records, such as whether the Williamsburg Clinic, 
where Dr. Sanders practiced, is the same as, or related to, 
Williamsburg Family Medicine Center, where the veteran 
received treatment in 1997 and 1998.  Also, the RO should 
request that the veteran provide any information he may have 
as to Dr. Ohler's current address, and efforts should be made 
to obtain those records.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should attempt to obtain and 
associate with the claims file clinical 
records and any hospital summary 
pertaining to the veteran's 
hospitalization in service at the U.S. 
Army Hospital, Fort Stewart, Georgia, 
from February 26, 1968, to February 28, 
1968.  The RO should document all actions 
taken to obtain these records.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from whom he has received 
treatment for back disability at any time 
since service.  The RO should 
specifically request that the veteran 
provide any additional information he may 
have as to the location of treatment 
records of Dr. Sanders, to whom he 
referred at the December 1997 hearing and 
in his April 1997 authorization for 
release of medical information.  The RO 
should ask the veteran whether the 
Williamsburg Clinic continues in 
existence and/or is related the 
Williamsburg Family Medicine Center, 
where the veteran received treatment in 
1997 and 1998.  The RO should also 
request that the veteran provide any 
information he may have as to Dr. Ohler's 
and/or Dr. Older's address or location of 
his records concerning the treatment the 
veteran received from him in 
approximately 1973.  With any necessary 
authorization from the veteran, the RO 
should obtain copies of all pertinent 
medical records identified by the veteran 
that have not been secured previously.  

3.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran of this and request 
that he submit copies of the outstanding 
records.  

4.  The veteran should be requested to 
provide corroborating evidence of the 
alleged service injury of his back and of 
a continuity of back since the alleged 
injury, such as statements from persons 
who witnessed the alleged service back 
injury or observed pertinent symptoms 
thereafter. 

5.  Thereafter, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with suitable 
expertise to determine the nature and 
extent of the veteran's back disability, 
to include arthritis.  All indicated 
studies should be performed.  The 
physician should be requested to provide 
an opinion as to the etiology of any 
current back disability, to include 
arthritis.  The physician should provide 
a specific opinion as to whether it is at 
least as likely as not that a tree 
striking the veteran on the chest and 
thighs while he was seated on a dozer 
caused any current back disability, to 
include arthritis.  The claims file must 
be made available to the physician, and 
the examination report must indicate that 
the physician reviewed the file.  

6.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed. 

7.  Then, the RO should readjudicate the 
claim of entitlement to service 
connection for back disability, to 
include arthritis. 

8.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 








Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	SHANE A. DURKIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



